ORDER
PER CURIAM.
On consideration of the certified order of the New York Supreme Court disbarring respondent from the practice of law in that jurisdiction, this court’s June 27, 2012, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of disbarment should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and the July 30, 2012, letter from respondent that does not address the discipline imposed by the state of New York, but attached a D.C. Bar R. XI, § 14(g) affidavit, it is
ORDERED that Christopher M. Uhl is hereby disbarred from the practice of law in the District of Columbia, nunc pro tunc to July 30, 2012. See In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (rebutta-ble presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate)